Name: 85/154/EEC: Commission Decision of 4 February 1985 concerning the implementation by France of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  economic policy;  production
 Date Published: 1985-02-27

 Avis juridique important|31985D015485/154/EEC: Commission Decision of 4 February 1985 concerning the implementation by France of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the French text is authentic) Official Journal L 059 , 27/02/1985 P. 0024 - 0024*****COMMISSION DECISION of 4 February 1985 concerning the implementation by France of certain measures to adjust capacity in the fisheries sector pursuant to Council Directive 83/515/EEC (Only the French text is authentic) (85/154/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 83/515/EEC of 4 October 1983 concerning certain measures to adjust capacity in the fisheries sector (1), hereinafter referred to as the Directive, and in particular Article 7 (1) thereof, Whereas the Government of France intends to introduce a system of financial aid for measures involving the temporary aid reduction of production capacity; whereas on 24 April and 18 October 1984, it communicated the information concerning this scheme required under Article 6 of the Directive; Whereas, in accordance with Article 7 of the Directive, the Commission has considered whether, having regard to their compatibility with the Directive and to the other structural measures existing or planned in the fisheries sector, the measures contemplated fulfil the conditions for financial contributions from the Community; Whereas this Decision is in accordance with the opinion of the Standing Committee on Fisheries Structures, HAS ADOPTED THIS DECISION: Article 1 The measures which France intends to take to implement a financial-aid scheme for measures involving the temporary aid reduction of production capacities fulfil the conditions for financial contributions from the Community as of 1 January 1985. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 4 February 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 290, 22. 10. 1983, p. 15.